By the Court, Nelson, Ch. J,
It is too late to raise the objection that this suit was commenced without the sanction of the court of chancery. No doubt the objection would have been fatal, on a motion to set aside the proceedings, which should have been made at the earliest opportunity after suit brought; and, I presume, the chancellor would have restrained the plaintiff from proceeding in the action, if application had been made to him.
On issuing a writ of ne exeat, the court of chancery directs the sum for which the officer is required to take security, which is always marked on the writ. (2 Madd. Ch. Pr. 230 ; and see Evans v. Evans, 1 Ves. Jr. 96 ; Shafioe v. Shaftoe, 7 id. 171.) If the defendant leave the state without permission, an order will be granted directing his sureties to nay the money *395into court, or, in default thereof, that a suit be brought upon the bond. (Musgrave v. Medex, 1 Meriv. 49 ; Utten v. Utten, id. 51 ; 2 Madd. Ch. Pr. 230.) The writ will be discharged, on paying into court the sum for which it is marked, (id.,) and upon giving security to abide by the decree. (Atkinson v. Leonard, 3 Brown’s Ch. Rep. 218 ; Howden v. Rogers, 1 Ves. § Bea. 133.) The fund is under the control of the court of chancery, and will be disposed of with due regard to the rights of all parties concerned. This court does not enter into the question, or undertake to settle the amount for which the sureties should be held liable upon the bond. The sum for which the writ is marked and the bond given, is conclusive in the suit at law, having been ascertained and fixed by the court of chancery before the issuing of the ne exeat. We do do not revise that determination ; but hold the sureties liable for the whole debt. When the proceedings in chancery are closed, the fund is there applied to the payment of the amount decreed; and whatever balance may remain, is paid over to the proper parties. The cause was properly disposed of at the circuit, and the motion for a new trial should therefore be denied.
New trial denied,